                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

 DEEBA ABEDI, individual and on behalf
 of all others similarly situated,
                                                Civ. No. 18-14680-KM-SCM
             Plaintiff,
                                                            OPINION
       v.

 NEW AGE MEDICAL CLINIC PA, and
 DOES 1-10, inclusive,

             Defendant.

KEVIN MCNULTY, U.S.D.J.t
      Deeba Abedi has filed this putative class action against defendant New
Age Medical Clinic PA (“New Age”) alleging violations of the Telephone
Consumer Protection Act (“TCPA”), 47 U.S.C.    § 227. Abedi essentially alleges
that New Age, using an automatic telephone dialing system (“ATDS”), texted
her cellphone on numerous occasions from April through September of 2017.
Currently before the Court are two motions: New Age’s motion to dismiss the
complaint or in the alternative to compel arbitration (DE 5); and New Age’s
motion for sanctions for filing a frivolous complaint (DE 8).
      In support of its motion to dismiss, New Age argues that Abedi gave prior
written consent to receive text communications from New Age, and that New
Age did not used ATDS technolor to text Abedi. In the alternative, New Age
requests that the Court compel arbitration.
      Although addressed as an alternative request for relief, the issue of
arbitrability is more properly discussed in advance of the merits of Abedi’s
complaint. If Abedi’s TCPA claim is within the scope of the arbitration clause,
then the merits of that claim should be presented to the arbitrator.
      In opposition to the motion to compel arbitration, Abedi contends that
the arbitration clause is limited in scope to medical malpractice claims.
Moreover, Abedi contends that the arbitration agreement is unconscionable.


                                         1
         For the following reasons, I conclude that arbitration clause is
ambiguous and requires further factual development. Accordingly, New Age’s
motion is denied without prejudice. The parties will be directed to engage in
expedited discovery on the issue of arbitrability, after which New Age may
renew its motion to compel. At that point, the arbitrability issue will be decided
on a summary judgment standard or, if necessary, tried. Because the motion
for sanctions relates to the merits of Abedi’s claims (which may never be
reached by this Court), it, too, is denied without prejudice.
    I.      Background1
         The allegations in the complaint are sparse. Defendant New Age, a
medical office, provides nutritional and dietary related services. (Compl. ¶9).
Abedi at some point visited New Age’s offices to obtain information concerning
their services. (Compl.              ¶ 19).   The complaint provides no further detail; the date
of the visit to New Age,2 its nature and purpose, and whom she met there are
not disclosed.
         Abedi alleges that between April of 2017 through September of 2017, she
received promotional offers through text messaging “from a phone number


         Key items in the record will be abbreviated as follows:


         “DE   —“     =   Docket Entry number in this case;

         “Compi.”         =   Complaint (DE 1);

         “DBr.”   =   Defendant New Age’s brief in support of its motion to dismiss (DE 5-fl;

         “PBr.”   =   Plaintiff Abedi’s brief in opposition to motion to dismiss (DE 7);

         “DRBr.”      =       Defendant New Age’s reply brief on motion to dismiss (DE 9);

         “DSBr.”      =   Defendant New Age’s brief in support of sanctions (DE 8-U;

         “PSBr.”      =   Plaintiff Abedi’s brief in opposition to sanctions (DE 17);

         “DSRBr.”         =    Defendant New Age’s reply brief on sanctions motion (DE 18).

2     She and New Age signed an agreement dated Febmaxy 16, 2015, however. That
may be the date of the visit.

                                                        2
confirmed to belong” to New Age, 313-131. (Compi. ¶J14-15). The text
messages contained hyperlinks to New Age’s website, which promoted New
Age’s products and services. (Compl.   ¶ 15).   Abedi asserts that these messages
qualify as “spam advertisements and/or promotional offers.” (Id.). Abedi alleges
in somewhat conclusory fashion that she “did not give Defendant consent to
solicit her, through text messaging, about Defendant’s services.” (Compl.     ¶ 19).
      During Abedi’s visit to New Age, she executed a document titled
“Physician-Patient Arbitration Agreement.” (DE 55).3 The relevant portions of
the Arbitration Agreement provide as follows:
      Article 1: Agreement to Arbitrate: It is understood that any
      dispute as to medical malpractice, that is, as to whether any
      medical services rendered under this contract were unnecessary or
      unauthorized or were improperly, negligently or incompetently
      rendered, will be determined by submission to arbitration
      pursuant to New York law, and not by a lawsuit or resort to court
      process except as New York law may provide for judicial review of
      arbitration proceedings. Both parties to this contract, by entering
      into it, are giving up their constitutional right to have any such
      dispute decided in a court of law before a jury, and instead are
      accepting the use of arbitration.

      Article 2: All Claims Must Be Arbitrated: It is the intention of the
      parties that this agreement shall cover all claims or controversies
      whether in tort, contract or otherwise, and shall bind all parties
      whose claims may arise out of or in any way relate to treatment or
      services provided or not provided by the below identified physician,
      medical group or association, their partners, associates,
      associations, corporations, partnerships, employees, agents,
      clinics, and/or providers (hereinafter referred to as “Physician”) to
      a patient, including any spouse or heirs of the patient and any
      children, whether born or unborn, at the time of the occurrence
      giving rise to any claim. In the case of any pregnant mother, the
      term “patient” herein shall mean both the mother and the mother’s
      expected child or children.
      The filing by Physician of any action in court by the Physician to
      collect any fee from the patient shall not waive the right to compel
      arbitration of any malpractice claim.


3     New Age attached the Arbitration Agreement as an exhibit to its motion to
dismiss.

                                          3
(DE 5-5). The Arbitration Agreement further states that it is governed by New
York law and includes a Revocation clause:
         Article 5: Revocation: This agreement may be revoked by written
         noticed delivered to Physician within 30 days of signature and if
         not revoked will govern all medical services received by the patient.

(DE 5-5). Additionally, the Arbitration Agreement provides that the parties will
bear their own costs in the arbitration, and that the arbitrator’s fees and
expenses would be split between the parties. (DE 5-5, Art. 3).
         Located right above the signatures of Abedi and the New Age physician is
a notice:
         NOTICE: BY SIGNING THIS CONTRACT YOU ARE AGREEING TO
         HAVE ANY ISSUE OF MEDICAL MALPRACTICE DECIDED BY
         NEUTRAL ARBITRATION AND YOU ARE GIVING UP YOUR RIGHT
         TO A JURY OR COURT TRIAL, SEE ARTICLE I OF THIS
         CONTRACT.

(DE 5-5). Abedi signed the Arbitration Agreement on February 16, 2015. (Id.).
         On October 5, 2018, Abedi filed a two-count complaint alleging a
negligent violation of the TCPA (First Cause of Action); and a willful violation of
the TCPA (Second Cause of Action). (DE 1).
         New Age filed its motion to dismiss on November 15, 2018 (DE 5), and a
motion for sanctions on December 28, 2018 (DE 8). Abedi opposed New Age’s
motion to dismiss on December 26, 2018 (DE 7), and the motion for sanctions
on January 22, 2019 (DE 17).
   U.       Standard
         The Federal Arbitration Act (“FAA”), 9 U.S.C.   §   1 et seq., creates a strong
federal policy in favor of arbitration. See Harris v. Green Tree Fin. Corp., 183
F.3d 173, 178-79 (3d Cir. 1999) (noting that FAA “creates a body of federal
substantive law establishing and governing the duty to honor agreements to
arbitrate disputes.”). To achieve that aim, the FAA authorizes a party to enforce
a valid arbitration agreement by moving to compel arbitration. 9 U.S.C.          §   2-4;
In re Pharmacy Benefit Managers Antitrust Litig., 700 F.3d 109, 116 (3d Cir.
2012).

                                           4
      Arbitration is a matter of contract between parties, so a judicial mandate
to arbitrate must be predicated on the parties’ consent. Guidotti v. Legal
Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir. 2013) (quoting Par-
Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 54 (3d Cir. 1980)).
When a district court is presented with a motion to compel arbitration, the
Court must first determine whether the agreement to arbitrate is valid, and
then decide whether the dispute falls within the agreement’s scope. Century
Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 523 (3d Cir. 2009).
“[C]ourts should order arbitration of a dispute only where the court is satisfied
that neither the formation of the parties’ arbitration agreement nor.      .   .   its
enforceability’ or applicability to the dispute is in issue.” Granite Rock Co. v. Int’l
Bhd of Teamsters, 130 S. Ct. 2847, 2858-59, 177 L. Ed. 2d 567 (2010)
(emphasis in original).
      In deciding a motion to compel arbitration, the Court applies a standard
similar to that of a summary judgment motion, and some discovery may be
necessary. Griswold v. Coventry First LLC, 762 F.3d 264, 270 (3d Cir. 2014)
(citing Kaneff v. Del. Title Loans, 587 P.3d 616, 620 (3d Cir. 2009)). “The party
opposing arbitration is given the benefit of all reasonable doubts and inferences
that may arise.” Id.
      When the issue of arbitrability is not apparent on the face of the
complaint, “the motion to compel arbitration must be denied pending further
development of the factual record.” Guidotti v. Legal Helpers Debt Resolution,
L.L.C., 716 F.3d 764, 774 (3d Cir. 2013). “[AJ restricted inquiry into the factual
issues [may] be necessary to properly evaluate whether there was a meeting of
the minds on the agreement to arbitrate, and the non-movant must be given
the opportunity to conduct limited discovery on the narrow issue concerning
the validity of the arbitration agreement.” Guidotti, 716 F.3d at 774 (internal
citations and quotations omitted).
      If the agreement at issue contains both a choice-of-law clause and an
arbitration clause, the reviewing court will interpret the arbitration clause


                                           a
under the substantive law chosen by the parties. Mastrobuono zc Shearson
Lehman Hutton, Inc., 514 U.S. 52, 63-64 (1995) (holding that application of
state law identified in choice-of-law clause harmonizes choice of law clause and
arbitration clause); see also Kirleis a Dickie, McCamey & Chilcote, 560 F.3d
156, 160 (3d Cir. 2009) (noting that court applies “ordinary state-law principles
that govern the formation of contracts.”).
          Here, the Arbitration Agreement contains a New York choice of law
provision. Accordingly, New York law will be applied.
   III.      Discussion
             A. Arbitration Agreement
          Abedi does not challenge the validity of the Arbitration Agreement.
Instead, Abedi focuses on the scope of the Arbitration Agreement and contends
that Article 2 of the Arbitration Agreement is limited to claims arising from
medical malpractice. Abedi also suggests that the Arbitration Agreement is
unconscionable because she was powerless to negotiate to terms of the
agreement and was required to split the costs of the arbitration.
          “[A] party cannot be compelled to arbitrate unless that party has entered
into a written agreement to arbitrate that covers the dispute.” Century Indent.
Co., 584 F.3d at 526. Whether a party has done so is determined by applying
“ordinary state-law principles that govern the formation of contracts.” Id.
(quotation and citation omitted).
          If the relevant terms in a contract are ambiguous, the issue is one for
the finder of fact. See Emerson Radio Corp. v. Orion Sales, Inc., 253 F.3d 159,
163 (3d Cir. 2001); Crowley v. Visionlviaker, LLC, 512 F. Supp. 2d 144, 152
(S.D.N.Y. 2007). “[A]n agreement is ambiguous if it is ‘susceptible of more than
one meaning.”’ Emerson Radio Corp., 253 F.3d at 163 (quoting Sumitomo Mach.
Corp. of Am., Inc. a AlliedSignal, Inc., 81 F.3d 328, 332 (3d Cir. 1996)); see also
Crowley, 512 F. Supp. 2d at 152. “An ambiguity exists where the terms of a
contract could suggest ‘more than one meaning when viewed objectively by a
reasonably intelligent person who has examined the context of the entire


                                           6
integrated agreement and who is cognizant of the customs, practices, usages
and terminology as generally understood in the particular trade or business.”’
Alexander & Alexander Set-vs., Inc. v. These Certain Underwriters at Lloyd’s,
London, 136 F.3d 82, 86 (2d Cir. 1998) (quoting Lightfoot v. Union Carbide
Corp., 110 F.3d 898, 906 (2d Cir. 1997)); see also In re Coudert Bros., 487 BA?.
375, 380 (S.D.NX. 2013) (“[I]n analyzing contractual text, a court need not
turn a blind eye to context.” (citation omitted)).
      If the terms of a contract are ambiguous, the Court considers “the
contract language, the meanings suggested by counsel, and the extrinsic
evidence offered in support of each interpretation.” Emerson Radio Corp., 253
F.3d at 164 (quoting American Cyanamid Co. v. Fennenta Animal Health Co., 54
F.3d 177, 180-81 (3d Cir. 1995)); see also Alexander & Alexander Sews., Inc.,
136 F.3d at 86 (noting that court may consider “any available extrinsic
evidence to ascertain the meaning intended by the parties during the formation
of the contract.”).
      Turning to unconscionability, under New York law, a contract provision
is unconscionable when it is grossly unreasonable in light of the mores and
business practices of the time and place. Giliman v. Chase Manhattan Bank,
N.A., 73 N.Y.2d 1, 10 (1988). Generally, a determination of unconscionability
requires a showing that the contract was procedurally and substantively
unconscionable when made. Id.
      “The procedural element of unconscionability requires an examination of
the contract formation process and the alleged lack of meaningful choice.” Id.
at 11. Courts examining this element focus on, for example, “the size and
commercial setting of the transaction, whether deceptive or high-pressured
tactics were employed, the use of fine print in the contract, the experience and
education of the party claiming unconscionability, and whether there was a
disparity in bargaining power.” Id.
      The substantive element of unconscionability requires the court to
conduct “an analysis of the substance of the bargain to determine whether the


                                          7
terms were unreasonably favorable to the party against whom
unconscionability is urged.” Id. at 12. A findings of unconscionability usually
requires satisfaction of both of these elements. However, in “exceptional cases,”
courts have found that “a provision of the contract is so outrageous as to
warrant holding it unenforceable on the ground of substantive
unconscionability alone.” Id.
      In the matter at hand, the parties offer differing interpretations of the
arbitration clause and dispute whether the clause encompasses Abedi’s TCPA
claims. Article 1, ‘Agreement to Arbitrate,” seems to encompass only medical
malpractice claims. (See DE 5-5 (“It is understood that any dispute as to
medical malpractice           ill be determined by submission to arbitration.”)).
The parties therefore focus on Article 2 in the Arbitration Agreement.
      New Age argues that the parties agreed to arbitrate all claims between
them, regardless of the type of claim and how the claim arose. It focuses on the
inclusive language at the beginning of Article 2: “It is the intention of the
parties that this agreement shall cover all claims or controversies whether in
tort, contract or otherwise   .       .       .“   (DE 5-5). Under that expansive language, says
New Age, the physician-patient relationship, and any claim that can be tied to
that relationship, is arbitrable. And because Abedi consented to receiving text
messages during the intake process as a New Age patient, her TCPA claim
“arises” from the services she received at New Age.4
      Not so fast, says Abedi; New Age is ignoring the second half of the same
sentence. The phrase quoted by New Age, in full context, is as follows:
      It is the intention of the parties that this agreement shall cover all
      claims or controversies whether in tort, contract or othenvise, and
      shall bind all parties whose claims may arise out of or in any way
      relate to treatment or services provided or not provided by the below
      identified physician.     to a patient..
                                  .       .




4      At this stage, only New Age has submitted documentary evidence in support of
its arguments. (See DE 5). Abedi relies on the allegations of the complaint and the
documents that New Age submitted.

                                                          8
(DE 5-5) (emphasis added). Her TCPA claim, she says, claim does not
“arise out or any treatment or services that New Age rendered to a
patient. (PBr. at 3). In particular, the text messages do not at all relate to
any treatment of her by the New Age physicians and medical personnel.
(PBr. at 3-4).
      At present, I consider only whether there is an ambiguity. By that
standard, Abedi’s interpretation is more than tenable. The second clause may
plausibly be read as a limitation on the first. Consider the contrary
interpretation. If New Age is right, then the first clause covers every possible
claim. What would it mean, then, to add to its scope by stating that it binds all
whose claims arise out of treatment provided by the physician? Buttressing
Abedi’s interpretation is the last sentence of Article 2, which provides that
“[t]he filing by Physician of any action in court by the Physician to collect any
fee from the patient shall not waive the right to compel arbitration of any
malpractice claim.” (DE 5-5). This, too, says Abedi, confirms that the
arbitration clause contemplates only medical practice or malpractice related
claims, and that it should not be expanded to cover, e.g., a collection action.
      The arbitration agreement is ambiguous, and ambiguous in a way that
cannot be resolved without exploration of the surrounding context. I will, in
accordance with New York law, afford the parties an opportunity to adduce
extrinsic evidence of the intent of the parties.
       Similarly, Abedi’s unconscionability argument requires further factual
development. At this stage, the procedural element of unconscionability is
clearly disputed. Abedi argues that she had no meaningful choice but-to sign
the Arbitration Agreement because she had already paid for New Age’s services
through a “Groupon.” Moreover, the determination of unconscionability is
based on facts that are not presented in the four corners of the Arbitration
Agreement, such as whether deceptive or high-pressured tactics were
employed, the experience and education of Abedi, and whether there was a
disparity in bargaining power.


                                          9
      Accordingly, New Age’s motion to compel arbitration is denied without
prejudice to allow the parties to engage in targeted discovery on the issue of
arbitrability only. New Age may renew its application after the parties complete
such discovery.
            B. Motion for Sanctions
      I briefly address New Age’s motion for sanctions. “Generally, sanctions
are prescribed only in the exceptional circumstance where a claim or motion is
patently unmeritorious or frivolous.” Ford Motor Co. v. Summit Motor Prod., Inc.,
930 F.2d 277, 289 (3d Cir. 1991) (citation and internal quotation marks
omitted).
      New Age contends that Abedi’s complaint is frivolous and lacks
evidentiary support, and thus violates Rule 11. Rule 11 draws “a line between
zealous advocacy and frivolous conduct.” United States v. Int’l Bhd. of
Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL-CIO, 948 F.2d
1338, 1343 (2d Cir. 1991). It “is not an appropriate vehicle for resolving legal or
factual disputes,” or “address[ing the strength or merits of a claim.” StrikeForce
                                                    *4 (D.N.J. Oct. 9, 2013).
Techs., Inc. v. lkthiteSky, mc, 2013 WL 5574643, at
“Thus, the mere failure of a complaint to withstand a motion for summary
judgment or a motion to dismiss should not be thought to establish a rule
violation.” Simmemtan v. Corino, 27 F.3d 58, 62 (3d Cir. 1994) (internal citation
and quotation marks omitted).
      I will exercise my discretion to deny the motion for sanctions, at least at
the present time. Derechin v. State Univ. of N.Y., 963 F.2d 513, 516 (2d Cir.
1992); see also Bnthaker Kitchens, Inc. v. Brown, 280 F. App’x 174, 185 (3d Cir.
2008) (“It is well-settled that the test for determining whether Rule 11
sanctions should be imposed is one of reasonableness under the
circumstances, the determination of which falls within the sound discretion of
the District Court.”).




                                        10
         The Court will not address the merits of New Age’s motion to dismiss
until the issue of arbitrabilitv is resolved. Accordingly, New Age’s motion for
sanctions is denied at this time.
   IV.      Conclusion
         For the reasons stated above, New Age’s motion to compel arbitration is
denied without prejudice and may be renewed after the parties complete
targeted discovery on that issue. (DE 5). The factual issues pertinent to
arbitrability will then be decided on a summary judgment standard, or, if
necessary, tried. See Quidotti a Legal Helpers Debt Resolution, L.L.C., 716 F.3d
764, 771 (3d Cir. 2013).
         Because the motion to compel arbitration must be resolved before the
Court may consider the merits of a motion to dismiss, New Age’s motion to
dismiss is denied without prejudice.
         New Age’s motion for sanctions is denied, likewise without prejudice. (DE



Dated; April 18, 2019

                                              /
                                       KEVI MCNULTY
                                       United States District Judge




                                         11
